           Case 1:20-cv-02262-EGS Document 37 Filed 08/31/20 Page 1 of 3




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------ x
- - - - - - - RICHARDSON,
TERESA        -                      CHRISTOPHER CARROLL,                            :
GINA ARFI, and AIDA ZYGAS,                                                           :
                                                                                     :
                                        Plaintiffs,                                  :         Case No. 20-cv-02262 (EGS)
                    -against-                                                        :
                                                                                     :
DONALD J. TRUMP, in his official capacity as President of :
the United States,                                                                   :
                                                                                     :
LOUIS DEJOY, in his official capacity as Postmaster                                  :
General of the United States, and                                                    :
                                                                                     :
UNITED STATES POSTAL SERVICE,                                                        :
                                                                                     :
                                        Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - :x-
                                                                                     :
                    JOINT MOTION FOR ADJOURNMENT OF                                  : BRIEFING ON
                      PLAINTIFFS’ MOTION FOR EXPEDITED                               : DISCOVERY
                                                                                     :
          On August 27, 2020, Plaintiffs Teresa Richardson, Christopher              : Carroll, Gina Arfi, and Aida
                                                                                     :
Zygas (collectively, “Plaintiffs”) filed a motion for expedited discovery            :  (the “Expedited Discovery
                                                                                     :
Motion,” ECF No. 26) By Order dated August 27, 2020, this Court: directed Defendants to file their
                                                                                     :
opposition to the Expedited Discovery Motion on or before September                  : 3, 2020, and Plaintiffs to file their
                                                                                     :
reply on or before September 8, 2020.                                                :
                                                                                     :
          By letter dated August 31, 2020, counsel for Defendants Donald J. Trump, Louis DeJoy and
                                                                                     :
United States Postal Service (collectively, “Defendants”) informed :Plaintiffs’ counsel that a court in the
                                                                                     :
United States District Court for the Eastern District of Washington :issued an order (see Order Granting
                                                                                     :
Plaintiffs’ Mot. for Expedited Discovery, State of Washington v. Trump, Case No. 20-cv-03127 (SAB)

(E.D. Wash. Aug. 27, 2020), ECF No. 38) directing Defendants to provide expedited discovery by

September 6, 2020 (the “Washington Discovery”) that addresses many of the same issues as Plaintiffs’

proposed discovery requests and interrogatories attached as exhibits to the Expedited Discovery Motion.
          Case 1:20-cv-02262-EGS Document 37 Filed 08/31/20 Page 2 of 3



        The parties have agreed that Defendants will provide Plaintiffs with copies of the Washington

Discovery on or before September 6, 2020 and, accordingly, that briefing on the Expedited Discovery

Motion should be adjourned and if, upon review of the Washington Discovery, Plaintiffs believe a

supplemental production is warranted, Plaintiffs will renew their Expedited Discovery Motion.

        Accordingly, the parties respectfully request that the Court enter an Order adjourning the briefing

schedule on the Expedited Discovery Motion, directing Plaintiffs to inform the Court whether they wish

to renew the Expedited Discovery Motion on or before September 8, 2020 and, if the motion is renewed,

directing Defendants to file an opposition to the renewed motion on or before September 11, 2020 and

Plaintiffs to file their reply on or before September 14, 2020.

        A proposed Order is submitted concurrently herewith.




                                                      2
         Case 1:20-cv-02262-EGS Document 37 Filed 08/31/20 Page 3 of 3




Dated: Washington, D.C.
       August 31, 2020

 ETHAN P. DAVIS                                    BERG & ANDROPHY
 Acting Assistant Attorney General
                                                    /s/ David H. Berg______
 ERIC WOMACK                                       David H. Berg
 Assistant Branch Director, Federal Programs       (Admitted pro hac vice)
 Branch
                                                    /s/ Joel M. Androphy____
  /s/ Kuntal Cholera______                         Joel M. Androphy
 KUNTAL CHOLERA                                    D.D.C. Bar No. 999769
 D.C. Bar No. 1031523
 JOSEPH BORSON                                     James W. Quinn
 ALEXIS ECHOLS                                     (Admitted pro hac vice)
 Trial Attorneys                                   Bronwyn M. James
 United States Department of Justice               (Admitted pro hac vice)
 Civil Division, Federal Programs Branch           120 West 45th Street, 38th Floor
 1100 L Street, NW                                 New York, NY 10036
 Washington, D.C. 20005                            Tel: (646) 766-0073
 kuntal.cholera@usdoj.gov
                                                   Attorneys for Plaintiffs
 Attorneys for Defendants
                                                   OF COUNSEL:

                                                   Kathryn Page Berg
                                                   120 West 45th Street, 38th Floor
                                                   New York, NY 10036
                                                   (Admitted pro hac vice)
                                                   Tel: (646) 766-0073




                                               3
